Asch, J. (dissenting).
The majority modifies to reduce the temporary maintenance to $750 a week and the temporary child support to $500 a week. The award by Special Term appeared to be slightly over 43% of the amount requested by the plaintiff. Thus, Special Term itself substantially reduced plaintiff’s request. In view of the fact that this is a pendente lite award, it is my opinion that we should leave Special Term’s grant undisturbed pending the trial since, as this court has stated previously on many occasions, a full trial is the most satisfactory modality for determining maintenance and child support.